FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA; STATE         No. 21-15420
OF CALIFORNIA; STATE OF
COLORADO; STATE OF                         D.C. No.
CONNECTICUT; STATE OF                   3:18-cv-03018-
DELAWARE; STATE OF FLORIDA;                  JCS
STATE OF GEORGIA; STATE OF
HAWAII; STATE OF ILLINOIS; STATE
OF INDIANA; STATE OF IOWA; STATE          OPINION
OF LOUISIANA; STATE OF
MARYLAND; STATE OF MICHIGAN;
STATE OF MINNESOTA; STATE OF
MONTANA; STATE OF NEVADA;
STATE OF NEW JERSEY; STATE OF
NEW MEXICO; STATE OF NEW YORK;
STATE OF NORTH CAROLINA; STATE
OF OKLAHOMA; STATE OF RHODE
ISLAND; STATE OF TENNESSEE;
STATE OF TEXAS; STATE OF
VERMONT; STATE OF WASHINGTON;
COMMONWEALTH OF
MASSACHUSETTS; COMMONWEALTH
OF VIRGINIA; DISTRICT OF
COLUMBIA, ex rel ZACHARY
SILBERSHER, Relator,
                Plaintiffs-Appellees,

                 v.
2   UNITED STATES EX REL. SILBERSHER V. ALLERGAN


ALLERGAN, INC.; ALLERGAN USA,
INC.; ALLERGAN SALES, LLC;
FOREST LABORATORIES HOLDINGS,
LTD.; ADAMAS PHARMA LLC;
ADAMAS PHARMACEUTICALS, INC.,
            Defendants-Appellants.


      Appeal from the United States District Court
         for the Northern District of California
      Joseph C. Spero, Magistrate Judge, Presiding

        Argued and Submitted January 10, 2022
              San Francisco, California

                 Filed August 25, 2022

    Before: Ronald M. Gould, Mark J. Bennett, and
            Ryan D. Nelson, Circuit Judges.

                Opinion by Judge Gould
     UNITED STATES EX REL. SILBERSHER V. ALLERGAN                   3

                          SUMMARY *


                        False Claims Act

    The panel reversed the district court’s order denying
defendants’ motion to dismiss a qui tam action under the
False Claims Act and remanded for further proceedings.

    Relator alleged that, by virtue of fraudulently-obtained
patents on two Alzheimer’s disease drugs, defendants
prevented generic drug competitors from entering the
market. Relator alleged that this permitted defendants to
charge Medicare inflated prices for the two drugs, in
violation of the False Claims Act. The district court denied
defendants’ motion to dismiss based on the False Claims
Act’s public disclosure bar, which prevents a relator from
merely repackaging publicly disclosed information for
personal profit by asserting a claim under the Act.

     Addressing the public disclosure bar, as revised in 2010,
the panel reaffirmed the elements of the test for triggering
the bar: (1) the disclosure at issue occurred through one of
the channels specified in the statute; (2) the disclosure was
public; and (3) the relator’s action is substantially the same
as the allegation or transaction publicly disclosed. Only the
first element was at issue. The statute states that the public
disclosure bar applies if “substantially the same allegations
or transactions as alleged in the action or claim were publicly
disclosed . . . in . . . [an] other Federal . . . hearing.” The
panel held that an ex parte patent prosecution is an “other


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4   UNITED STATES EX REL. SILBERSHER V. ALLERGAN

Federal . . . hearing” under 31 U.S.C. § 3730(e)(4)(A)(ii);
accordingly, the public disclosure bar was triggered.

   The panel expressed no view on whether relator still
could bring his qui tam action because he was an “original
source” of the information in his complaint. The panel
remanded to the district court for further proceedings.


                       COUNSEL

Erin E. Murphy (argued), M. Sean Royall, Olivia Adendorff,
Kasdin M. Mitchell, and James Y. Xi, Kirkland & Ellis LLP,
Washington, D.C., for Defendants-Appellants Allergan,
Inc.; Allergan USA, Inc.; Allergan Sales, LLC; and Forest
Laboratories Holdings, Ltd.

Andrew Hoffman II (argued), Matthew Holian, Courtney
Saleski, and Lianna Bash, DLA Piper LLP (U.S.), Los
Angeles, California, for Defendants-Appellants Adamas
Pharma LLC, and Adamas Pharmaceuticals, Inc.

Tejinder Singh (argued), Goldstein & Russell P.C.,
Bethesda, Maryland; Nicomedes Sy Herrera and Bret D.
Hembd, Herrera Kennedy LLP, Oakland, California; Warren
T. Burns and Christopher J. Cormier, Burns Charest LLP,
Dallas, Texas; for Plaintiffs-Appellees.

Jeffrey S. Bucholtz and Jeremy M. Bylund, King & Spalding
LLP, Washington, D.C.; Andrew R. Varcoe and Paul V.
Lettow, U.S. Chamber Litigation Center, Washington, D.C.;
James C. Stansel and Melissa B. Kimmel, Pharmaceutical
Research and Manufacturers of America; for Amici Curiae
Chamber of Commerce of the United States of America and
Pharmaceutical Research and Manufacturers of America.
    UNITED STATES EX REL. SILBERSHER V. ALLERGAN          5

Gordon D. Todd, Kimberly A. Leaman, Christopher S. Ross,
Alaric R. Smith, and Katy (Yin Yee) Ho, Sidley Austin LLP,
Washington, D.C.; Jack E. Pace III, Peter J. Carney, and
Kevin M. Bolan, White & Case LLP, New York, New York;
for Amici Curiae Johnson & Johnson and BTG International
Ltd.

Justin T. Berger, Cotchett Pitre & McCarthy LLP,
Burlingame, California; Jacklyn DeMar, Taxpayers Against
Fraud Education Fund, Washington, D.C.; for Amicus
Curiae Taxpayers Against Fraud Education Fund.

Alexandra H. Moss, Public Interest Patent Law Institute, La
Quinta, California, for Amicus Curiae Public Interest Patent
Law Institute.
6   UNITED STATES EX REL. SILBERSHER V. ALLERGAN

                        OPINION

GOULD, Circuit Judge:

    Defendant-Appellants (“Appellants”) challenge the
district court’s denial of their motion to dismiss relator
Zachary Silbersher’s qui tam action. In his qui tam action,
Silbersher alleged that Appellants violated the False Claims
Act (FCA).        Silbersher contended that Appellants
fraudulently obtained patents on two drugs to combat
Alzheimer’s disease and, by virtue of these fraudulent
patents, prevented generic drug competitors from entering
the market. According to Silbersher, preventing generic
drug competitors from entering the market permitted
Appellants to charge Medicare inflated prices for the two
drugs. We have jurisdiction pursuant to 28 U.S.C.
§ 1292(b), and we reverse the district court’s denial of
Appellants’ motion to dismiss and remand.

                   I. BACKGROUND

A. The FCA

    The FCA creates civil liability for “any person who
(A) knowingly presents, or causes to be presented, a false or
fraudulent claim for payment or approval; [or]
(B) knowingly makes, uses, or causes to be made or used, a
false record or statement material to a false or fraudulent
claim.” 31 U.S.C. § 3729(a)(1). A private person, known as
a qui tam relator, may bring a civil action under the FCA in
the name of the U.S. government. 31 U.S.C. § 3730(b). The
government may proceed with the action or decline to take
over the action; if the government declines, then the relator
     UNITED STATES EX REL. SILBERSHER V. ALLERGAN                     7

can still pursue the action. 1 Id. § 3730(b)(4). The FCA
incentivizes whistleblowers to come forward by offering
successful relators up to thirty percent of the recovery. Id.
§ 3730(d).

    “The FCA was enacted in 1863 with the principal goal
of stopping the massive frauds perpetrated by large private
contractors during the Civil War.” Vt. Agency of Nat. Res.
v. United States ex rel. Stevens, 529 U.S. 765, 781 (2000)
(cleaned up). When it was originally enacted, “the FCA
placed no restriction on the sources from which a qui tam
relator could acquire information on which to base a
lawsuit.” Schindler Elevator Corp. v. United States ex rel.
Kirk, 563 U.S. 401, 412 (2011).

    The current version of the FCA, though, provides limits
on who can bring a qui tam action and the sources of
information upon which they can base their suit. See United
States ex rel. Bennett v. Biotronik, Inc., 876 F.3d 1011, 1013
(9th Cir. 2017) (“[T]he right to bring qui tam suits is not
absolute,” and “even if the Government does not intervene
and take over the action, the FCA still does not allow every
relator to bring a suit, but rather contains a series of ‘bars’ to
such suit.”). These “bars” to suit are intended to prevent
“parasitic” or “opportunistic” qui tam actions. Schindler,
563 U.S. at 412–13. Here, the parties dispute the proper
interpretation of the FCA’s public disclosure bar.

    We have previously noted that the public disclosure bar
is triggered when: “(1) the disclosure at issue occurred
through one of the channels specified in the statute; (2) the
disclosure was ‘public’; and (3) the relator’s action is ‘based

     1
       Unless the court and the Attorney General give written consent to
the dismissal. Id. § 3730(b)(1).
8    UNITED STATES EX REL. SILBERSHER V. ALLERGAN

upon’ the allegations or transactions publicly disclosed.”
United States ex rel. Solis v. Millennium Pharms., Inc.,
885 F.3d 623, 626 (9th Cir. 2018) (analyzing the 1986
version of the public disclosure bar). The public disclosure
bar seeks to strike a balance between “encourag[ing] suits by
whistle-blowers with genuinely valuable information, while
discouraging litigation by plaintiffs who have no significant
information of their own to contribute.” United States ex rel.
Mateski v. Raytheon Co., 816 F.3d 565, 570 (9th Cir. 2016)
(analyzing the 1986 version of the public disclosure bar).
Stated another way, the public disclosure bar prevents a
relator from merely repackaging information enumerated in
the public disclosure bar for personal profit by asserting an
FCA claim.

B. The Patent Process

    To obtain a patent, an inventor applies to the Patent and
Trademark Office (PTO). A patent examiner at the PTO
then reviews the application and either accepts or rejects the
claims and explains why. A patent may only be issued if it
would not have been obvious to a person having ordinary
skill in the art to which the subject matter pertains. 35 U.S.C.
§ 103. Patent applications are generally kept confidential.
See 35 U.S.C. § 122.

    The initial patent examination (called a patent
prosecution) is an ex parte administrative proceeding, and
the applicant has “a duty of candor and good faith . . . which
includes a duty to disclose to the [PTO] all information
known to that individual to be material to patentability.”
37 C.F.R. § 1.56(a). No patent should be granted if the
application was fraudulent or the “duty of disclosure was
violated through bad faith or intentional misconduct.” Id.
        UNITED STATES EX REL. SILBERSHER V. ALLERGAN                     9

    If an examiner initially rejects an application, the
applicant may request further examination or submit a
modified application. The applicant may appeal a final
rejection to the administrative judges of the Patent Trial and
Appeal Board (“PTAB”). The Applicant files a brief in
support of their application to the PTAB, the examiner files
an answering brief, and the applicant files a reply. The
PTAB can hear oral argument. If the PTAB upholds the
examiner’s rejection, the applicant may appeal to the Federal
Circuit or the Eastern District of Virginia. If a patent is
granted, a private party can challenge the validity of the
patent, but that type of challenge is often an expensive and
long process.

C. Silbersher’s claims

    Silbersher, a patent attorney, brought the present qui tam
action against Appellants in May 2018. Silbersher alleged
that Appellants unlawfully obtained several patents critical
to two drugs used to treat Alzheimer’s disease, Namenda XR
and Namzaric. Silbersher asserted that Appellants, by using
these allegedly unlawfully obtained patents, were able to
block competitors from producing generic versions of both
drugs. 2 As a result, Medicare paid inflated prices for the
drugs. Silbersher estimates that the entry of generic versions
of a drug can reduce prices by more than 80%. Medicare
reimbursed approximately 5.4 million prescriptions for


    2
       By obtaining different patents protecting different aspects of drugs
at different times, a company can extend the period during which it has
exclusive rights to produce a drug. Even if a generic manufacturer
challenges a patent underlying a drug, the patent owner is entitled to an
automatic 30-month FDA stay of approval of the generic drug(s).
21 U.S.C. § 355(j)(5)(B)(iii). As a result, simply listing an existing
patent as related to a drug can delay generic competition.
10 UNITED STATES EX REL. SILBERSHER V. ALLERGAN

Namenda XR and Namzaric in 2014 and 2015, costing
nearly $1.5 billion.

    The U.S. Department of Justice and all of the states that
have analogues to the federal qui tam provision, and the
District of Columbia, declined to intervene in Silbersher’s
action. California submitted a statement of interest stating
that Silbersher’s “suits, if successful, may set an important
precedent that would discourage drug companies from
taking advantage of the ex parte nature of patent proceedings
by withholding or misrepresenting material information
relating to patentability and thereby significantly reduce the
amount governments and insurers pay for important
medicines.”

    It is salient and potentially controlling that the key
factual information underlying Silbersher’s complaint was
all publicly disclosed and much could be found in websites
maintained by the PTO and other government agencies.
Silbersher has brought two similar FCA suits. 3

    The district court denied Appellants’ motions to dismiss,
holding that the public disclosure bar did not apply to
Silbersher’s allegations and that Silbersher had properly
stated claims against Appellants. See Silbersher v. Allergan
Inc., 506 F. Supp. 3d 772, 809 (N.D. Cal. 2020). Appellants
timely appealed. For the reasons that follow, we reverse and
remand.



    3
      Silbersher v. Valeant Pharms. Int’l, Inc., 445 F. Supp. 3d 393, 408
(N.D. Cal. 2020), appeal pending (granting motion to dismiss
Silbersher’s claims due to public disclosure bar); Silbersher, v. Janssen
Biotech, Inc., Civ. No. 19-12107 (KM) (ESK), 2021 WL 5980343, *13
(D.N.J. Dec. 17, 2021) (granting one defendant’s motion to dismiss).
        UNITED STATES EX REL. SILBERSHER V. ALLERGAN 11

                  II. STANDARD OF REVIEW

    We review a district court’s ruling on a motion to dismiss
a FCA action de novo. United States ex rel. Hartpence v.
Kinetic Concepts, Inc., 792 F.3d 1121, 1126 (9th Cir. 2015)
(en banc).

                          III. DISCUSSION

    Appellants argue that Silbersher’s claims fail because the
public disclosure bar prevents his action. The public
disclosure bar was first adopted in 1986, Schindler, 563 U.S.
at 412, 4 and it was last modified in 2010. Our Circuit has
not yet analyzed the revised public disclosure bar, and so the
issues before us are of first impression. Today, we reaffirm
that essential elements of the test for triggering the public
disclosure bar we used in Solis: that “(1) the disclosure at
issue occurred through one of the channels specified in the
statute; (2) the disclosure was ‘public’; and (3) the relator’s
action” is substantially the same as the allegation or




    4
        The 1986 version of the public disclosure bar, in full, stated that:

           No court shall have jurisdiction over an action under
           this section based upon the public disclosure of
           allegations or transactions in a criminal, civil, or
           administrative hearing, in a congressional,
           administrative, or Government Accounting Office
           report, hearing, audit, or investigation, or from the
           news media, unless the action is brought by the
           Attorney General or the person bringing the action is
           an original source of the information.

31 U.S.C. § 3730(e)(4)(A) (1986) (footnote omitted).
12 UNITED STATES EX REL. SILBERSHER V. ALLERGAN

transaction publicly disclosed. See 885 F.3d at 626. 5 Only
the first element is at issue here. 6

    The language of the statute is always where we begin; if
the statute is clear, we go no further. See Hartpence,
792 F.3d at 1128. The current version of the public
disclosure bar contains three “prongs” that each require
federal courts to dismiss a claim if it has already been
publicly disclosed. The public disclosure bar now states
that:

         The court shall dismiss an action or claim
         under this section, unless opposed by the
         Government, if substantially the same
         allegations or transactions as alleged in the
         action or claim were publicly disclosed—




    5
      Solis analyzed the 1986 version of the public disclosure bar. The
third element of the Solis test mirrored the language in the public
disclosure bar in the 1986 version, requiring that a relator’s action be
“based upon” publicly disclosed allegations. See 885 F.3d at 626. The
2010 version of the public disclosure bar deleted the “based upon”
language and replaced it with “substantially the same.” As we have
previously noted, this change did not materially alter the elements
required to meet the public disclosure bar. See Mateski, 816 F.3d at 569
n.7, 573 & n.14.

    6
      Silbersher argues that the information upon which he based his qui
tam action was not “substantially the same” as that which was publicly
disclosed. See 31 U.S.C. § 3730(e)(4)(A). Silbersher waived this
argument before the district court, so we do not consider it here. See
United States v. Valencia-Lopez, 971 F.3d 891, 902 n.10 (9th Cir. 2020).
And it is not contested that the information underlying his complaint was
publicly disclosed.
    UNITED STATES EX REL. SILBERSHER V. ALLERGAN 13

           (i) in a Federal criminal, civil, or
           administrative hearing in which the
           Government or its agent is a party;

           (ii) in a congressional, Government
           Accountability Office, or other Federal
           report, hearing, audit, or investigation; or

           (iii) from the news media,

       unless the action is brought by the Attorney
       General or the person bringing the action is
       an original source of the information.

31 U.S.C. § 3730(e)(4)(A) (2010).

    Appellants contend that three portions of the public
disclosure bar block Silbersher’s claims: (1) Appellants
contend that Silbersher’s claims are based on information
publicly disclosed in an “other Federal . . . hearing” under
prong (ii); (2) Appellants contend that Silbersher’s claims
are based on information publicly disclosed in an “other
Federal report” under prong (ii); and (3) Appellants contend
that Silbersher’s claims are based on information publicly
disclosed “from the news media” under prong (iii). Any one
of Appellants’ claims, if valid, is sufficient to invoke the
public disclosure bar and warrant reversal of the district
court’s ruling.

    We inform our analysis with two broad principles that
the Supreme Court has used to analyze the public disclosure
bar. First, the Supreme Court has instructed that “to
determine the meaning of one word in the public disclosure
bar, we must consider the provision’s ‘entire text,’ read as
an ‘integrated whole.’” Schindler, 563 U.S. at 408 (quoting
14 UNITED STATES EX REL. SILBERSHER V. ALLERGAN

Graham Cnty. Soil & Water Conservation Dist. v. United
States ex rel. Wilson, 559 U.S. 280, 290, 293 n.12 (2010)).
Second, the Supreme Court has commended the idea that
there is a “broad scope of the FCA’s public disclosure bar.”
Id. While both of these comments related to the previous
version of the public disclosure bar, both are helpful in
guiding our analysis.

    We next address the statutory language of the public
disclosure bar, see Wilson, 559 U.S. at 286, beginning with
Appellants’ argument that a patent prosecution is an “other
Federal . . . hearing” under prong (ii). A patent prosecution
is an administrative hearing. Analyzing the 1986 version of
the public disclosure bar, we defined a “hearing” as a
“proceeding” that also “encompasses publicly-filed
documents” submitted as part of the proceeding. A-1
Ambulance Serv., Inc. v. California, 202 F.3d 1238, 1244
(9th Cir. 2000). Although A-1 Ambulance examined the
1986 version of the public disclosure bar, see id. at 1243,
nothing about the changes made to the public disclosure bar
in 2010 suggests that “hearing,” as defined in the current
version of the public disclosure bar, has a different meaning.
The government conducts numerous administrative hearings
in which a government agency adjudicates the merits of the
claim or request. See id. at 1243–44; Administrative
Hearing, Black’s Law Dictionary (11th ed. 2019) (“An
administrative-agency proceeding in which evidence is
offered for argument or trial.”).

    These definitions make clear that a patent prosecution is
an administrative hearing. In patent prosecutions, inventors
submit applications to the PTO, an administrative agency, in
which they can argue that their claimed inventions are novel
and not obvious to a person with ordinary skill in the art.
The PTO conducts a proceeding in which it either accepts or
      UNITED STATES EX REL. SILBERSHER V. ALLERGAN 15

rejects the application; and, if the PTO rejects the
application, the inventor has the right to appeal.

     Our next step is to determine whether, as Appellants
argue, a public patent prosecution is a hearing under prong
(ii), as an “other Federal . . . hearing.”

    Prong (ii) requires courts to dismiss a claim that has been
publicly disclosed “in a congressional, Government
Accountability Office, or other Federal report, hearing,
audit, or investigation.” Section 3730(e)(4)(A)(ii). As we
discussed above, a “hearing” in the public disclosure bar
means a “proceeding.” Two features of prong (ii) help us
determine whether an ex parte patent prosecution is an
“other Federal . . . hearing.” First, “hearing” is listed as part
of a string of four nouns: “report, hearing, audit, or
investigation.” We take into account the canon of noscitur
a sociis, whereby “a word is known by the company it
keeps.” Yates v. United States, 574 U.S. 528, 543 (2015).
All four nouns apply to a fact-finding or investigatory
process “to obtain information,” see Schindler, 563 U.S.
at 410, and together indicate that Congress intended for
prong (ii) to cover a wide array of investigatory processes. 7
This conclusion is reinforced by the fact that prong (ii)
begins with Congress and the Government Accountability

     7
       See Report, Black’s Law Dictionary (11th ed. 2019) (“A formal
oral or written presentation of facts or a recommendation for action”);
Hearing, Black’s Law Dictionary (11th ed. 2019) (“Any setting in which
an affected person presents arguments to a decision-maker”); Audit,
Black’s Law Dictionary (11th ed. 2019) (“A formal examination of an
individual’s or organization’s accounting records, financial situation, or
compliance with some other set of standards.”); Investigation, Black’s
Law Dictionary (11th ed. 2019) (“The activity of trying to find out the
truth about something . . . esp. . . . an authoritative inquiry into certain
facts”).
16 UNITED STATES EX REL. SILBERSHER V. ALLERGAN

Office, which often seek to obtain information by way of a
hearing, audit, or investigation and issue those findings in a
report.

    The second feature of prong (ii) is that all four of these
nouns, including hearing, are modified by both “other” and
“Federal.” An ex parte patent prosecution is clearly
“Federal”: the PTO is an agency of the U.S. Department of
Commerce. To determine the meaning of “other,” we look
to look to dictionaries. See id. at 407–08 (looking to
dictionaries to help determine the meaning of “report” in the
public disclosure bar). “Other” means distinct from that just
mentioned, different, or additional. See, e.g., Other,
Merriam-Webster’s Third New International Dictionary,
1598 (2002). “[O]ther Federal” here clearly means Federal
reports, hearings, audits, or investigations not from Congress
or the Government Accountability Office, a definition that
of course includes ex parte administrative hearings before
the PTO. Congress, then, intended for “other” to be a
broader category that includes additional, information-
obtaining methods distinct from those already mentioned.

     For these reasons we conclude that an ex parte patent
prosecution is an “other Federal . . . hearing” under prong
(ii). The use of the adjective “other” shows that Congress
wanted to ensure that the public disclosure bar applied to
Federal reports, hearings, audits, and investigations in
addition to those covered elsewhere in the public disclosure
bar. Congress’s addition of the word “Federal” also shows
that it intended to cover reports, hearings, audits, and
investigations by the legislative and executive branches of
government. Our recognition that an ex parte patent
prosecution is an “other Federal . . . hearing” conforms with
the Supreme Court’s instruction that the public disclosure
bar has a “generally broad scope.” Schindler, 563 U.S.
     UNITED STATES EX REL. SILBERSHER V. ALLERGAN 17

at 408. An ex parte patent prosecution fits comfortably
within prong (ii).

    We are not persuaded by Silbersher’s counterarguments.
Silbersher primarily argues that by adding the government-
as-a-party language to prong (i) in the 2010 amendment,
Congress intended to exclude administrative hearings in
which the government was not a party from the public
disclosure bar writ large, including those that would
otherwise be captured by the plain language of prong (ii).
There is an obvious problem with this approach: It would
read much of prong (ii)—that which deals with any “other
Federal . . . hearing”—seemingly out of existence.
Silbersher’s reading runs contrary to the Supreme Court’s
instruction that “[i]t is our duty ‘to give effect, if possible, to
every clause and word of a statute.’” Duncan v. Walker,
533 U.S. 167, 174 (2001) (quoting United States v.
Menasche, 348 U.S. 528, 538–39 (1955)).

    Our determination that an ex parte patent prosecution is
an “other Federal . . . hearing” under prong (ii) does not
make prong (i) superfluous. Prong (ii), as we discussed
above, is primarily concerned with proceedings to gain
information. By contrast, prong (i)’s use of the phrase
“Federal criminal, civil, or administrative hearing” suggests
a focus on adversarial proceedings because criminal
hearings are always adversarial, and civil and administrative
hearings are very often adversarial when the government is
a party. The adversarial nature of prong (i) is also supported
by Congress’s use of the word “party” to describe the
government’s role. See Party, Black’s Law Dictionary (11th
ed. 2019) (“One by or against whom a lawsuit is brought;
anyone who both is directly interested in a lawsuit and has a
right to control the proceedings, make a defense, or appeal
from an adverse judgment; Litigant”). While there is
18 UNITED STATES EX REL. SILBERSHER V. ALLERGAN

potential overlap between prong (i) and prong (ii), the
Supreme Court, analyzing the 1986 version of the public
disclosure bar, noted that “the statute contemplates some
redundancy.” Schindler, 563 U.S. at 410; see also A-1
Ambulance, 202 F.3d at 1245 (“It is unlikely that Congress
would have referenced administrative hearings twice in the
same sentence, unless it intended to allude to different
contexts.”). This guidance did not become suspect after the
public disclosure bar was modified in 2010, and we have
previously explained that some potential redundancy in the
FCA does not justify reading the “statutory language in an
overly narrow manner.” Bennett, 876 F.3d at 1019. The
possibility that some hearings might be encompassed by
both prongs (i) and (ii) does not change our analysis.

    The nature of patent prosecutions also demonstrates that
our interpretation does not render prong (i) superfluous.
Here, the PTO granted the patents underlying Silbersher’s
claim without Appellants needing to appeal; the patent
prosecutions were ex parte hearings in which the
government was not a party, and they fell under prong (ii).
But when the PTO rejects a patent application and the
inventor appeals, the appeal could fall under prong (i) but
not prong (ii).

    Our result today does not conflict with our prior holding
in A-1 Ambulance. In A-1 Ambulance, we held that public
agency proceedings were administrative hearings under
prong (i). 202 F.3d at 1243–44. However, that decision
analyzed the 1986 version of the public disclosure bar; the
current version of the public disclosure bar added the
government-as-a-party limitation to prong (i) and “other
Federal” to prong (ii). Our holding today relies on different
language than that which we analyzed in A-1 Ambulance.
Further, A-1 Ambulance neither held that all public agency
        UNITED STATES EX REL. SILBERSHER V. ALLERGAN 19

proceedings must be under prong (i) nor that some other type
of proceeding could not fall under both prongs (i) and (ii).

    Because we hold that Silbersher’s claims are based on
information publicly disclosed in an “other Federal . . .
hearing” under prong (ii), we need not reach Appellants’
remaining arguments regarding the public disclosure bar. 8

                       IV. CONCLUSION

    Even though the public disclosure bar is triggered,
Silbersher may still bring his qui tam action if he is an
“original source” of the information in his complaint.
31 U.S.C. § 3730(e)(4)(A); Solis, 885 F.3d at 627. The
district court did not reach this issue, see Silbersher, 506
F. Supp. 3d at 809 n.17, and we express no view on it. We
remand to the district court for further proceedings in light
of our holding here.

    REVERSED AND REMANDED.




    8
       We also need not reach Appellant Allergan’s argument that
Silbersher failed to plead a false claim because we have reversed on the
public disclosure bar, rendering that challenge to the pleading moot.